EX 10.1




SECURITIES PURCHASE AGREEMENT, dated September 23, 2020 (this “Agreement”),
between The E.W. Scripps Company, an Ohio corporation (the “Company”), and
Berkshire Hathaway Inc., a Delaware corporation (the “Investor”).
RECITALS:
A.The Company. As of the date hereof, the Company has (i) 60,000,000 authorized
Common Voting Shares, $0.01 par value per share (“Common Voting Shares”), (ii)
240,000,000 authorized Class A Common Shares, $0.01 par value per share (“Class
A Common Shares”), and (iii) 25,000,000 authorized Preferred Shares, $0.01 par
value per share (“Preferred Shares”).
B.The Proposed Acquisition. Concurrently with the execution of this Agreement,
the Company is entering into that certain Agreement and Plan of Merger (the
“Acquisition Agreement”) by and among the Company, Scripps Media, Inc., a
Delaware corporation and wholly owned subsidiary of the Company (“Parent”),
Scripps Faraday Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Ion Media Networks, Inc., a Delaware corporation
(“Target”), and BD ION Equityholder Rep LLC, a Delaware limited liability
company, solely in its capacity as equityholder representative, pursuant to
which Merger Sub will merge with and into Target, with Target being the
surviving company (the “Surviving Company”), and as a result of which, Parent
shall be the sole stockholder of the Surviving Company and the Surviving Company
shall be an indirect wholly owned subsidiary of the Company (the “Acquisition”).
C.The Issuance. In connection with the Acquisition, the Company intends to issue
in a private placement 6,000 shares of the Company’s Preferred Shares, Series A
with the terms set forth in the Articles Amendment (as defined below) (the
“Series A Preferred Shares”) and a warrant to purchase 23,076,923 Class A Common
Shares (the “Warrant” and, together with the Series A Preferred Shares, the
“Purchased Securities”) and the Investor intends to purchase from the Company
the Purchased Securities.
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
Article I
PURCHASE; CLOSING


Section 1.1Purchase. On the terms and subject to the conditions set forth in
this Agreement, the Company agrees to sell to the Investor, and the Investor
agrees to purchase from the Company, at the Closing (as hereinafter defined),
the Purchased Securities for an aggregate purchase price of $600,000,000 (the
“Purchase”).





--------------------------------------------------------------------------------



2
Section 1.2Closing.
(a)On the terms and subject to the conditions set forth in this Agreement, the
closing of the Purchase (the “Closing”) will take place at the offices of
BakerHostetler, 45 Rockefeller Plaza, New York, NY 10111, or remotely by
exchange of documents and signatures (or their electronic counterparts),
substantially simultaneously with or immediately prior to the closing of the
Acquisition, or at such other place, time and date as shall be agreed between
the Company and the Investor (so long as such time is prior to the closing of
the Acquisition). The time and date on which the Closing occurs is referred to
in this Agreement as the “Closing Date”.
(b)At the Closing, the Company will deliver the Series A Preferred Shares and
the Warrant, in each case as evidenced by one or more certificates dated the
Closing Date and bearing appropriate legends as hereinafter provided for, in
exchange for payment in full of the aggregate purchase price therefor by wire
transfer of immediately available United States funds to a bank account that has
been designated by the Company at least two (2) business days prior to the
Closing Date.
(c)The respective obligations of each of the Investor and the Company to
consummate the Purchase are subject to the fulfillment (or waiver by the
Investor and the Company, as applicable) prior to the Closing of the condition
that (i) any approvals or authorizations of all United States and other
governmental or regulatory authorities (each, a “Governmental Entity”), the
absence of which would reasonably be expected to make the Purchase unlawful,
shall have been obtained or made in form and substance reasonably satisfactory
to each party and shall be in full force and effect and all waiting periods
required by United States and other applicable law shall have expired and (ii)
no provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
purchase and sale of the Purchased Securities.
(d)The obligation of the Company to consummate the Closing is also subject to
the fulfillment (or waiver by the Company) at or prior to the Closing of each of
the following conditions:
(i)(A) the representations and warranties of the Investor set forth in this
Agreement shall be true and correct as though made on and as of the Closing Date
(other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct as
of such date), except to the extent that the failure of such representations and
warranties to be so true and correct, individually or in the aggregate, does not
have and would not be reasonably likely to have an Investor Material Adverse
Effect and (B) the Investor shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing.



--------------------------------------------------------------------------------



3
(e)The obligation of the Investor to consummate the Closing is also subject to
the fulfillment (or waiver by the Investor) at or prior to the Closing of each
of the following conditions:
(i)(A) the representations and warranties of the Company set forth in (x)
Sections 2.1(c), (d) and (g) of this Agreement shall be true and correct in all
respects as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct as of such date),
(y) Section 2.1(b) of this Agreement shall be true and correct in all material
respects as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such date), and (z) Section 2.1 (other than Sections 2.1(b), (c),
(d) and (g)) shall be true and correct as though made on and as of the Closing
Date (other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct as
of such date), except to the extent that the failure of such representations and
warranties referred to in this Section 1.2(e)(i)(A)(z) to be so true and
correct, individually or in the aggregate, does not have and would not be
reasonably likely to have a Material Adverse Effect and (B) the Company shall
have performed in all material respects all obligations required to be performed
by it under this Agreement at or prior to the Closing;
(ii)the Company shall have duly adopted and filed with the Secretary of State of
the State of Ohio the Certificate of Amendment to Articles of Incorporation in
substantially the form attached hereto as Annex A (the “Articles Amendment”) and
such filing shall have been accepted, which the Company shall be required to
duly adopt and file no later than immediately prior to the Closing subject only
to the fulfillment (or waiver by the Company) of the conditions to closing of
the Company set forth in Sections 1.2(c) and 1.2(d)(i);
(iii)simultaneously with the Closing, the Company shall have delivered the
Series A Preferred Shares to Investor or its designee(s);
(iv)simultaneously with the Closing, the Company shall have duly executed and
delivered the Warrant in substantially the form attached hereto as Annex B to
the Investor or its designee(s);
(v)simultaneously with the Closing, the Company shall have duly executed and
delivered to the Investor or its designee(s) a Registration Rights Agreement
(the “Registration Rights Agreement”) in substantially the form of Annex C,
which the Company shall be required to execute and deliver at or prior to the
Closing subject only to the fulfillment (or waiver by the Company) of the
conditions to closing of the Company set forth in Sections 1.2(c) and 1.2(d)(i);
(vi)the Company shall have obtained all board of directors and shareholder
approvals that are required (A) to validly adopt the Articles Amendment, and



--------------------------------------------------------------------------------



4
(B) under the listing rules of the Nasdaq Stock Market to permit the issuance of
the full amount of the Warrant Shares by the Company upon exercise of the
Warrant and the issuance of any Class A Common Shares that may be issued by the
Company as a dividend on the Warrant Shares (the “Required Corporate
Approvals”), and such Required Corporate Approvals shall not have been rescinded
and shall be effective; and
(vii)the Company (A) shall have entered into the Acquisition Agreement with
Target, which shall not have been terminated and (B) will consummate the
Acquisition simultaneously with, or immediately following, the Closing.
(viii)The conditions set forth in Exhibit D of that certain Debt Commitment
Letter, dated as of September 23, 2020 (the “Debt Commitment Letter”), by and
between the Company and Morgan Stanley Senior Funding, Inc., as in effect on the
date of this Agreement, shall have been satisfied.
Section 1.3Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections” or “Annexes,” such reference shall be to a
Recital, Article or Section of, or Annex to, this Agreement unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean a
business day in the City of New York.
Section 1.4No Reliance. Each party acknowledges that it is not relying upon any
representation or warranty not set forth in the Transaction Documents. The
Investor acknowledges that it has had an opportunity to conduct such review and
analysis of the business, assets, condition, operations and prospects of the
Company and its subsidiaries, including an opportunity to ask such questions of
management (for which it has received such answers) and to review such
information maintained by the Company, in each case as the Investor considers
sufficient for the purpose of making the Purchase. The Investor further
acknowledges that it has had such an opportunity to consult with its own
counsel, financial and tax advisers and other professional advisers as it
believes is sufficient for purposes of the Purchase. For purposes of this
Agreement, the term



--------------------------------------------------------------------------------



5
“Transaction Documents” refers collectively to this Agreement, the Warrant and
the Registration Rights Agreement, in each case, as amended, modified or
supplemented from time to time in accordance with their respective terms.
Article II
REPRESENTATIONS AND WARRANTIES


Section 2.1Representations and Warranties of the Company. The Company represents
and warrants to the Investor that as of the date hereof and as of the Closing
Date (or such other date specified herein):
(a)Organization, Authority and Significant Subsidiaries. (i) The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Ohio, with corporate power and authority to own
its properties and conduct its business in all material respects as currently
conducted, and, (ii) except as has not had or would not be reasonably likely to
have a material adverse effect on the ability of the Company to consummate the
Purchase and the other transactions contemplated by this Agreement (a “Material
Adverse Effect”), (A) the Company has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts any business so as to require such qualification and (B) each
subsidiary of the Company that is a “significant subsidiary” within the meaning
of Rule 1-02(w) of Regulation S-X under the Securities Act of 1933, as amended
(the “Securities Act”) (individually a “Significant Subsidiary” and collectively
the “Significant Subsidiaries”) has been duly organized and is validly existing
in good standing under the laws of its jurisdiction of organization.
(b)Capitalization. As of the date of this Agreement, the authorized share
capital of the Company consists of (i) 60,000,000 authorized Common Voting
Shares, (ii) 240,000,000 authorized Class A Common Shares, and (iii) 25,000,000
authorized Preferred Shares. As of September 23, 2020 (the “Common Shares
Capitalization Date”), 11,932,722 Common Voting Shares were issued and
outstanding and 69,610,584 Class A Common Shares were issued and outstanding. As
of the Common Shares Capitalization Date, the Company held no Common Voting
Shares and no Class A Common Shares in its treasury. As of the Common Shares
Capitalization Date, there were outstanding options to purchase, and other
share-based awards with respect to, 2,288,967 Class A Common Shares and no
Common Voting Shares; as of the Common Shares Capitalization Date, there were
3,979,618 Class A Common Shares and no Common Voting Shares reserved for
issuance pursuant to employee and director share plans of the Company or a
subsidiary of the Company in effect as of the date of this Agreement (the
“Company Share Plans”); and as of the Common Shares Capitalization Date no Class
A Common Shares or Common Voting Shares were reserved for issuance except for
(A) Class A Common Shares underlying such options and share-based awards and (B)
Class A Common Shares then issuable upon the conversion, on a one-for-one



--------------------------------------------------------------------------------



6
basis, of outstanding Common Voting Shares, as permitted pursuant to Section 7
of Division A of Article FOURTH of the Company’s Articles of Incorporation. The
outstanding Common Voting Shares and Class A Common Shares have been duly
authorized and are validly issued and outstanding, fully paid and
non-assessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). Except as set forth above and pursuant to
this Agreement and the Company Share Plans as of the date of this Agreement,
there are no Common Voting Shares or Class A Common Shares reserved for
issuance, the Company does not have outstanding any securities providing the
holder the right to acquire Common Voting Shares or Class A Common Shares, and
the Company does not have any commitment to authorize, issue or sell any Common
Voting Shares or Class A Common Shares. No Preferred Shares are issued and
outstanding or reserved for issuance, other than the Series A Preferred Shares
for issuance to the Investor pursuant to this Agreement.
(c)Preferred Shares. Prior to the Closing, the Series A Preferred Shares will
have been duly and validly authorized, and, when issued and delivered pursuant
to this Agreement, the Series A Preferred Shares will be duly and validly issued
and fully paid and non-assessable. The Company has no series or class of shares,
whether or not issued or outstanding, that will, upon issuance of the Series A
Preferred Shares, rank senior to the Series A Preferred Shares with respect to
the payment of dividends or the distribution of assets in the event of any
dissolution, liquidation or winding up of the Company.
(d)The Warrant and Warrant Shares. The Warrant has been duly authorized and,
when executed and delivered as contemplated hereby, will constitute a valid and
legally binding obligation of the Company in accordance with its terms, and the
Class A Common Shares issuable upon exercise of the Warrant (the “Warrant
Shares”) will be duly authorized and reserved for issuance by the Company and
when issued upon exercise of the Warrant will be validly issued, fully paid and
non-assessable.
(e)Authorization, Enforceability.
(i)The Company has the corporate power and authority to execute and deliver this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder (which includes the issuance of the Series A Preferred
Shares, the Warrant and the Warrant Shares). The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
to which it is a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Company and its shareholders, and no further approval or
authorization is required on the part of the Company other than the Required
Corporate Approvals. This Agreement and the other Transaction Documents are or,
when executed by the parties thereto, will be valid and binding obligations of
the Company enforceable against the Company in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the



--------------------------------------------------------------------------------



7
enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity (“Bankruptcy Exceptions”).
(ii)The execution, delivery and performance by the Company of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby and compliance by the Company with any of the
provisions hereof and thereof, will not (i) violate, conflict with, or result in
a breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company or any Significant Subsidiary under any of the terms, conditions or
provisions of (A) its articles of incorporation or certificate of incorporation,
as amended or its code of regulations or bylaws, as amended or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any Significant Subsidiary is a
party or by which it or any Significant Subsidiary may be bound, or to which the
Company or any Significant Subsidiary or any of the properties or assets of the
Company or any Significant Subsidiary may be subject, or (ii) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Company or any Significant Subsidiary or
any of their respective properties or assets except, in the case of clauses
(i)(B) and (ii), for those occurrences that, individually or in the aggregate,
have not had and would not be reasonably likely to have a Material Adverse
Effect.
(iii)Other than the filing of the Articles Amendment with the Secretary of State
of the State of Ohio, any current report on Form 8-K required to be filed with
the SEC and such as have been made or obtained, no notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by the Company in
connection with the consummation by the Company of the Purchase except for any
such notices, filings, exemptions reviews, authorizations, consents and
approvals the failure of which to make or obtain would not be reasonably likely
to have a Material Adverse Effect.
(f)Company Financial Statements.
(i)As of the date of this Agreement, the consolidated financial statements of
the Company and its consolidated subsidiaries included or incorporated by
reference in the reports filed by the Company pursuant to the Securities Act or
the Exchange Act (as defined below) (collectively, the “SEC Reports”) filed
prior to the date of this Agreement, present fairly in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates indicated therein and the consolidated results of their
operations for the periods specified therein; and



--------------------------------------------------------------------------------



8
except as stated therein, such financial statements were prepared in conformity
with GAAP applied on a consistent basis (except as may be noted therein).
(ii)As of the date of this Agreement, Deloitte & Touche LLP, who have certified
certain financial statements of the Company and its subsidiaries, are
independent public accountants as required by the Exchange Act (as defined
below) and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) and the Public Company Accounting Oversight Board.
(g)No Business Material Adverse Effect. From December 31, 2019 to the date
hereof, to the knowledge of the Company (without any duty of inquiry), except as
disclosed in the Company’s SEC Reports (as defined) filed by the Company prior
to the date hereof, there has not been any event, occurrence, change or
development of a state of circumstances or facts which, individually or in the
aggregate, has had, or would be reasonably likely to have, a Business Material
Adverse Effect. “Business Material Adverse Effect” means any effect that,
individually or in the aggregate, would reasonably be expected to result in a
material adverse effect on the financial condition, business, assets or
continuing results of operations of the Company and its subsidiaries, taken as a
whole; provided however that, in no event shall any of the following effects,
alone or in combination, be deemed to constitute, or be taken into account, in
determining whether there has been, or would be, a Business Material Adverse
Effect: (A) any changes in general United States or global economic conditions
or securities, credit, financial or other capital markets conditions, (B) the
COVID-19 global pandemic, (C) any weather-related or other force majeure event
(including earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild
fires or other natural disasters), (D) acts of war (whether or not declared),
armed hostility (by recognized governmental forces or otherwise), sabotage,
terrorism or cyber-attack, and any escalation or general worsening of any of the
foregoing, (E) the negotiation, execution, announcement, pendency, compliance
with or performance of this Agreement, the transactions contemplated hereby or
the terms hereof or the consummation of the transactions contemplated hereby,
including the impact thereof on the relationships of the Company and its
subsidiaries with customers, suppliers, partners, employees or governmental
bodies, agencies, officials or authorities; (F) any action taken or failure to
take action which the Investor has requested in writing, (G) changes in
applicable law or regulation or in generally accepted accounting principles in
the United States (“GAAP”) or in accounting standards, or any changes in the
interpretation or enforcement of any of the foregoing, or any changes in general
legal, regulatory or political conditions, (H) any decline in the market price,
or change in trading volume, of the Company’s shares or (I) any failure to meet
any internal or public projections, forecasts, guidance, estimates, milestones,
or budgets or internal or published financial or operating predictions of
revenue, earnings, cash flow or cash position (it being understood that the
exceptions in clauses (H) and (I) shall not prevent or otherwise affect a
determination that the underlying cause of any such change, decline or failure
referred to therein (if not otherwise falling within any of the exceptions
provided hereof) is a Business Material Adverse Effect); provided that, in the
case of clauses (A), (B), (C) and (D), to the extent the impact on the Company
and its subsidiaries, taken as a



--------------------------------------------------------------------------------



9
whole, is disproportionate to the impact on other similarly situated entities,
the incrementally disproportionate impact or impacts shall be taken into account
in determining whether there has been, or would reasonably be expected to be, a
Business Material Adverse Effect.
(h)Reports.
(i)Since December 31, 2019 and through the date of this Agreement, the Company
has complied in all material respects with the filing requirements of Sections
13(a), 14(a) and 15(d) of the Exchange Act (as defined below).
(ii)As of the date of this Agreement, the SEC Reports filed by the Company
through the date of this Agreement, when they became effective or were filed
with the Commission, as the case may be, conformed in all material respects to
the requirements of the Securities Act or the Exchange Act (as defined below),
as applicable, and the rules and regulations of the Commission thereunder, and
none of such documents, when they became effective or were filed with the
Commission, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.
Section 2.1Representations and Warranties of the Investor. The Investor, hereby
represents and warrants to the Company that as of the date hereof and the
Closing Date:
(a)Status. The Investor has been duly organized and is validly existing as a
corporation under the laws of its jurisdiction of incorporation.
(b)Authorization, Enforceability.
(i)The Investor has the power and authority, corporate or otherwise, to execute
and deliver this Agreement and the Registration Rights Agreement and to carry
out its obligations hereunder and thereunder. The execution, delivery and
performance by the Investor of this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Investor, and no further approval or authorization is required on the part of
the Investor or any other party for such authorization to be effective. This
Agreement and the Registration Rights Agreement are or will be valid and binding
obligations of the Investor enforceable against the Investor in accordance with
their respective terms, except as the same may be limited by Bankruptcy
Exceptions.
(ii)The execution, delivery and performance by the Investor of this Agreement
and the Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby and compliance by the Investor with any of the
provisions hereof and thereof, will not (A) violate, conflict with, or result in
a breach



--------------------------------------------------------------------------------



10
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Investor under any of the terms, conditions or provisions of (1) its
organizational documents or (2) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Investor is a party or by which it may be bound, or to which the Investor or any
of the properties or assets of the Investor may be subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Investor or any of its properties or
assets except, in the case of clauses (A)(2) and (B), for those occurrences
that, individually or in the aggregate, have not had and would not be reasonably
likely to have an Investor Material Adverse Effect. “Investor Material Adverse
Effect” means a material adverse effect on the ability of the Investor to
consummate the Purchase and the other transactions contemplated by this
Agreement.
(iii)Other than such as have been made or obtained, no notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by the Investor in
connection with the consummation by the Investor of the Purchase except for any
such notices, filings, exemptions, reviews, authorizations, consent and
approvals the failure of which to make or obtain would not be reasonably likely
to have an Investor Material Adverse Effect.
(c)Ownership. Without giving effect to the Purchase, the Investor is not the
Beneficial Owner of (i) any Class A Common Shares or (ii) any securities or
other instruments representing the right to acquire Class A Common Shares. The
Investor does not have a formal or informal agreement, arrangement or
understanding with any person (other than the Company) to acquire, dispose of or
vote any securities of the Company. “Beneficial Ownership” shall be determined
in accordance with Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934 (the “Exchange Act”), including the provision that any member of a “group”
shall be deemed to have Beneficial Ownership of all securities Beneficially
Owned by other members of the group, and except that the exclusion in Rule
13d-3(d)(1)(i) for rights to acquire securities that are not exercisable “within
60 days” shall not apply. “Beneficial Owner” and “Beneficially Own” shall have
conforming definitions. Unless specified otherwise, all percentage calculations
of Beneficial Ownership will be calculated by including securities that the
person (including any group of which such person is a member), but not any other
person, has the right to acquire in both the numerator and the denominator.
To the extent the Investor transfers its rights to one or more of its Permitted
Transferees at or prior to Closing, the representations and warranties in
Sections 2.2(a) and (b) shall be deemed to also be made by the Investor in
respect of each such Permitted



--------------------------------------------------------------------------------



11
Transferee and the representation and warranty in Section 2.2(c) shall be deemed
to be made in respect of the Investor and such Permitted Transferees
collectively.
Article III
COVENANTS


Section 3.1Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the parties will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to (a) permit consummation of the Purchase and the
exercisability in full of the Warrant for Warrant Shares as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and by the other Transaction Documents (including making
filings and deliveries) and (b) satisfy the conditions set forth in Section 1.2,
and shall use commercially reasonable efforts to cooperate with the other party
to that end. Without limiting the generality of the foregoing, (i) at the
request of the Investor, made at any time and from time to time (whether prior
to or following the Closing), the Company shall make or cause to be made all
filings required from the Company or its respective subsidiaries or affiliates
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”)
to permit the Investor to acquire any or all of the Warrant Shares, and any
Class A Common Shares proposed by the Company to be issued to Investor as a
dividend on the Warrant Shares, and shall use commercially reasonable efforts to
cooperate with the Investor in connection with HSR Act filings and otherwise
with respect to the obtaining of any required antitrust approvals, (ii) the
Company shall take all action necessary under applicable law to call, give
notice of and hold a meeting of the holders of Common Voting Shares to consider
and vote to approve the Articles Amendment, and (iii) the board of directors of
the Company shall recommend that the holders of Common Voting Shares vote to
approve the Articles Amendment at such meeting.
Section 3.2Expenses. Unless otherwise provided in any Transaction Document
executed by the Company and the Investor, each of the parties hereto will bear
and pay all costs and expenses incurred by it or on its behalf in connection
with the transactions contemplated under the Transaction Documents, including
fees and expenses of its own financial or other consultants, investment bankers,
accountants and counsel. Any filing fees payable by any party hereto in
connection with filings required under the HSR Act shall be borne entirely by
Investor.
Section 3.3Sufficiency of Authorized Class A Common Shares. During the period
from the Closing Date until the date on which the Warrant has been fully
exercised, the Company shall at all times have reserved for issuance, free of
preemptive or similar rights, a sufficient number of authorized and unissued
Warrant Shares to effectuate such exercise. Nothing in this Section 3.3 shall
preclude the Company from satisfying its obligations in respect of the exercise
of the Warrant by



--------------------------------------------------------------------------------



12
delivery of Class A Common Shares which are held in the treasury of the Company.
As soon as practicable following the Closing, the Company shall, at its expense,
cause the Warrant Shares to be listed on the Nasdaq Global Select Market
(“Nasdaq”) at the time they become freely transferable in the public market
under the Securities Act, subject to official notice of issuance, and shall
maintain such listing on the Nasdaq for so long as any Class A Common Shares are
listed on the Nasdaq.
Section 3.4Certain Notifications Until Closing. From the date of this Agreement
until the Closing, each party shall promptly notify the other party of (a) any
fact, event or circumstance of which it is aware and which would be reasonably
likely to cause any representation or warranty of such party contained in this
Agreement to be untrue or inaccurate in any material respect or to cause any
covenant or agreement of such party contained in this Agreement not to be
complied with or satisfied in any material respect and (b) any fact,
circumstance, event, change, occurrence, condition or development of which it is
aware and which, individually or in the aggregate, has had or would be
reasonably likely to have a Material Adverse Effect or an Investor Material
Adverse Effect, as the case may be; provided however that, delivery of any
notice pursuant to this Section 3.4 shall not limit or affect any rights of or
remedies available to the other party.
Section 3.5Authorization of Series A Preferred Shares. The Company shall, prior
to the Closing, duly and validly authorize the Series A Preferred Shares.
Section 3.6Exclusivity. During the period beginning on the date of this
Agreement and ending on the earlier of (a) the Closing, and (b) the termination
of this Agreement in accordance with Section 5.1, the Company agrees that it
shall not, and shall cause each of its directors, officers, managers, employees,
Affiliates and other agents and representatives not to: directly or indirectly,
enter into, initiate, seek, or continue any discussions or negotiations with, or
knowingly solicit, facilitate or encourage any inquiries or proposals by, or
participate in any negotiations with, or provide any information to, or
otherwise knowingly cooperate in any way with, any person, concerning the
issuance or sale of Preferred Shares, any new class of shares of capital stock
of the Company, or any Common Voting Shares or Class A Common Shares (except
pursuant to Section 7 of Division A of Article FOURTH of the Company’s Articles
of Incorporation or pursuant to any Company Share Plan) to provide financing for
the Acquisition, in each case, other than with the Investor and its
representatives.
Article IV
ADDITIONAL AGREEMENTS


Section 4.1Transfer Restrictions.
(a)Prior to the five year anniversary of the Closing Date, without the prior
written consent of the Company, the Investor and its Permitted Transferees shall
not (i) directly or indirectly transfer, sell, assign, pledge, convey,
hypothecate or otherwise



--------------------------------------------------------------------------------



13
encumber or dispose of any of the Purchased Securities, or (ii) lend,
hypothecate or permit any custodian to lend or hypothecate any of the Purchased
Securities, provided that, if at any time the Purchased Securities do not
qualify as “admitted assets” that are eligible to be reported in the Investor’s
or Permitted Transferee’s annual statement under the insurance regulations
applicable to the Investor or a Permitted Transferee holding any Purchased
Securities, the Company will not unreasonably withhold its consent to a Transfer
(as defined below) of the Purchased Securities owned by the Investor or such
Permitted Transferee, as applicable, to a third party (subject, in the case of a
Transfer of Series A Preferred Shares, to such Transfer satisfying the
conditions set forth in the first proviso of Section 4.1(e)). In the case of any
such Transfer of the Warrant, the Company will take such actions with respect to
allowing transferees of the Warrant to become parties to, and have rights under,
the Registration Rights Agreement. Each transaction referenced in clauses (i)
and (ii) of this Section 4.1(a) is herein called a “Transfer”. Neither exercises
of the Warrant for Warrant Shares, nor delivery of Series A Preferred Shares as
payment of the exercise price of the Warrant, in each case in accordance with
the terms of the Warrant, shall be deemed Transfers.
(b)The Investor and the Permitted Transferees (individually or collectively) may
not Transfer any Warrant Shares other than (i) in a transaction that has been
specifically approved by the Company in writing, (ii) in a public offering
registered with the Securities and Exchange Commission in the manner and to the
extent contemplated by the Registration Rights Agreement or in a sale under Rule
144 under the Securities Act, where the Company has been offered the opportunity
to designate a sole underwriter, broker or market maker, or (iii) in a private
transaction or series of related transactions, and, in the case of (ii) or
(iii), to the knowledge of the Investor or Permitted Transferee (with no duty of
inquiry), no purchaser or group of related purchasers acquires Class A Common
Shares in such transaction or series of transactions that, when aggregated with
Class A Common Shares and Common Voting Shares already owned by such purchaser
or group of related purchasers, represents more than 3.5% of the Company’s
outstanding Class A Common Shares and Common Voting Shares, considered in the
aggregate, and in any case consistent with applicable laws and regulations.
(c)Notwithstanding the foregoing, Section 4.1(a) and (b) shall not prevent the
Investor and the Permitted Transferees from Transferring any or all of the
Purchased Securities or Warrant Shares, at any time, to any direct or indirect
subsidiary of the Investor where the Investor beneficially owns at least 80% of
the equity interests (measured by both voting rights and value) of such
subsidiary and such subsidiary is classified as a domestic partnership or
domestic corporation for U.S. federal income tax purposes (each, a “Permitted
Transferee”), but only if the Permitted Transferee agrees in writing for the
benefit of the Company to be bound by the terms of this Agreement (including
these transfer restrictions); provided that, if the Investor ceases to
beneficially own at least 80% of the equity interests (measured by both voting
rights and value) of such Permitted Transferee, such Permitted Transferee shall
be required to transfer such Purchased Securities or Warrant Shares to the
Investor or a Permitted Transferee (or in



--------------------------------------------------------------------------------



14
the case of the Warrant Shares, in accordance with Section 4.1(b)) immediately;
provided further that, no such Transfer shall relieve the Investor of its
obligations under this Agreement. The Investor shall cause each Permitted
Transferee to comply with this Agreement as applicable to it.
(d)Without the prior written consent of the Company, the Investor and its
Permitted Transferees may not engage in any Hedging Transaction with respect to
any of the Purchased Securities or Warrant Shares (but, in the case of Warrant
Shares actually issued upon exercise of the Warrant, only prior to the later of
(i) their issuance and (ii) the fifth anniversary of the Closing Date). “Hedging
Transaction” means any short sale (whether or not against the box) or any
purchase, sale or grant of any right (including any put or call option, swap or
other derivative transaction whether settled in cash or securities) to obtain a
“short” or “put equivalent position” with respect to the Class A Common Shares.
(e)On and after the five year anniversary of the Closing Date, the Investor and
its Permitted Transferees may Transfer the Purchased Securities to any other
person, provided that (i) the amount transferred to the transferee is at least
equal to the lesser of (x) an amount of Series A Preferred Shares having an
aggregate liquidation value of at least $60,000,000 or (y) an amount of
Purchased Securities equal to all of the Purchased Securities then owned by
Investor together with its Permitted Transferees, (ii) the transfer and
resulting ownership are consistent with law and regulation and (iii) the
transferee agrees, on terms and in a form reasonably satisfactory to the
Company, that its transfers, if any, will be subject to this Section 4.1(e),
provided further that, in the case of transferees from the Investor or a
Permitted Transferee pursuant to this Section 4.1(e), and any subsequent
transferees the minimum transfer amount in clause (i) above shall be the lesser
of (x) an amount of Purchased Securities having an aggregate liquidation value
of at least $30,000,000 and (y) the aggregate amount of Purchased Securities
held by such transferee.
(f)The Purchased Securities are, and the Warrant Shares will be when issued,
restricted securities under the Securities Act and may not be offered or sold
except pursuant to an effective registration statement or an available exemption
from registration under the Securities Act. Accordingly, the Investor shall not,
directly or through others, offer or sell any Purchased Securities or any
Warrant Shares except pursuant to a registration statement or pursuant to Rule
144 or another exemption from registration under the Securities Act, if
available. Prior to any Transfer of Purchased Securities or Warrant Shares other
than pursuant to an effective registration statement, the Investor shall notify
the Company of such Transfer and the Company may require the Investor to
provide, prior to such Transfer, such evidence that the Transfer will comply
with the Securities Act (including written representations and an opinion of
counsel) as the Company may reasonably request. The Company may impose
stop-transfer instructions with respect to any securities that are to be
transferred in contravention of this Agreement.



--------------------------------------------------------------------------------



15
Section 4.2Purchase for Investment. The Investor acknowledges that the Purchased
Securities and the Warrant Shares have not been registered under the Securities
Act or under any state securities laws. The Investor (i) is acquiring the
Purchased Securities pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute
them to any person in violation of the Securities Act or any applicable U.S.
state securities laws, (ii) will not sell or otherwise dispose of any of the
Purchased Securities or the Warrant Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
applicable U.S. state securities laws, (iii) has such knowledge and experience
in financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Purchase and of making an
informed investment decision, and has conducted a review of the business and
affairs of the Company that it considers sufficient and reasonable for purposes
of making the Purchase, (iv) is able to bear the economic risk of the Purchase
and at the present time is able to afford a complete loss of such investment and
(v) is an “accredited investor” (as that term is defined by Rule 501 under the
Securities Act).
Section 4.3Legend. The Investor agrees that all certificates or other
instruments representing Purchased Securities and the Warrant Shares will bear a
legend substantially to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT
TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE
AGREEMENT, DATED SEPTEMBER 23, 2020, BETWEEN THE ISSUER OF THESE SECURITIES AND
THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.
THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER
NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”
In the event that (a) any Purchased Securities or Warrant Shares become
registered under the Securities Act or (b) Warrant Shares are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Company shall (subject to the receipt of any evidence required under
Section 4.1(e)) issue new certificates or other instruments representing such
Purchased Securities or Warrant Shares, which shall not contain such portion of
the above legend that is no longer applicable; provided that, the



--------------------------------------------------------------------------------



16
Investor surrenders to the Company the previously issued certificates or other
instruments.
Section 4.4Commitment Fee. In the event that the Closing has not occurred on or
before January 31, 2021 (the “Commitment Fee Date”), the Company shall pay to
the Investor, on February 1, 2021, a commitment fee in an amount set forth in
Schedule I by wire transfer of immediately available United States funds to a
bank account that has been designated by the Investor on or prior to the
Commitment Fee Date. Such commitment fee shall be fully earned on the Commitment
Fee Date and shall in no circumstances be refundable in whole or in part.
Section 4.1Information Rights. For so long as the Investor or its Affiliates
hold any Purchased Securities or Warrant Shares, the Company shall deliver to
the Investor, except during any period for which the Investor has requested such
delivery to be suspended, the financial statements and other information
required to be delivered by the Company or its Affiliates to the administrative
agent or the lenders pursuant to (a) the Third Amended and Restated Credit
Agreement dated as of April 28, 2017, among the Company, the lenders party
thereto, and Wells Fargo Bank, as administrative agent for the lenders, as the
same may be amended, amended and restated, supplemented, extended, replaced,
refinanced or otherwise modified from time to time (including pursuant to the
Existing Credit Agreement Amendment (as defined in the Debt Commitment Letter)),
including the information described in Section 5.1 thereof; (b) the Senior
Secured Bridge Facility (as defined in the Debt Commitment Letter) or the Senior
Unsecured Bridge Facility (as defined in the Debt Commitment Letter), as such
facilities are committed to be, and as such facilities are, in effect at the
time of the Closing, and as such facilities may be amended, amended and
restated, supplemented, extended, replaced, refinanced or otherwise modified
from time to time; and/or (c) the primary credit or loan facility or facilities
of the Company existing from time to time. Such delivery shall be made at
substantially the same time as the corresponding delivery to the applicable
administrative agent or lenders.
Article V
MISCELLANEOUS


Section 5.1Termination. This Agreement may be terminated at any time prior to
the Closing:
(a)by either the Investor or the Company if the Closing shall not have occurred
by September 23, 2021 (the “SPA Outside Date”). Notwithstanding the preceding
sentence, if (i) the Company or the Target extend the “Outside Date” (as defined
in the Acquisition Agreement as in effect on the date of this Agreement)
pursuant to the proviso set forth in Section 8.1(c) of the Acquisition Agreement
as in effect on the date of this Agreement, then the SPA Outside Date shall be
similarly extended for the same duration as the “Outside Date” (as defined in
the Acquisition Agreement as in effect on the date of this Agreement) but not
later than March 23, 2022; provided, that, in any



--------------------------------------------------------------------------------



17
such case, the Company shall promptly pay the Investor on or prior to the SPA
Outside Date (without giving effect to any extension thereof), an additional
commitment fee in an amount set forth in Schedule I by wire transfer of
immediately available United States funds to a bank account that has been
designated by the Investor on or prior to such SPA Outside Date. Such commitment
fee shall be fully earned on the SPA Outside Date and shall in no circumstances
be refundable in whole or in part. Notwithstanding the other provisions of this
Section 5.1(a), the right to terminate this Agreement under this Section 5.1(a)
shall not be available to any party whose breach of any representation or
warranty or failure to perform any obligation under this Agreement shall have
caused or resulted in the failure of the Closing to occur on or prior to such
date;
(b)by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable;
(c)by the Investor upon written notice to the Company if at any time prior to
the Closing that certain Voting Agreement, dated as of September 23, 2020 (the
“Voting Agreement”), by and among the Target and certain holders of the Common
Voting Shares shall have been terminated or amended in whole or in part
(including as to any particular stockholder of the Company party thereto), in
each case, if as a result of such termination or amendment the holders of Common
Voting Shares who are obligated pursuant to the Voting Agreement to vote such
Common Voting Shares in favor of the transactions contemplated by this Agreement
(and against any contrary actions as set forth therein) collectively hold a
number of Common Voting Shares that is less than the number of Common Voting
Shares required by applicable law, the Acquisition Agreement or the rules and
regulations of the Nasdaq Stock Market to validly approve the transactions
contemplated by this Agreement; provided, that, if the Voting Agreement is
terminated pursuant to clause (d) of Section 8 of the Voting Agreement due to an
amendment, modification, waiver or other change to any provision of the Merger
Agreement, the right to terminate this Agreement under this Section 5.1(c) shall
not be available to the Investor if such amendment, modification, waiver or
other change is timely cured during the five (5) day cure period referred to in
Section 8 of the Voting Agreement or, if not so cured, the Voting Agreement is
otherwise in full force and effect on or prior to the expiration of the fifth
day following such cure period; provided, further, that the right to terminate
this Agreement under this Section 5.1(c) shall not be available to the Investor
if the Voting Agreement is terminated pursuant to clause (e) of Section 8 of the
Voting Agreement due to an amendment, modification, waiver or other change to
this Agreement; or
(d)by the mutual written consent of the Investor and the Company.
In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either



--------------------------------------------------------------------------------



18
party hereto, except that nothing herein shall relieve either party from
liability for any breach of this Agreement.
Section 5.2Tax Reporting. The Company and the Investor shall use commercially
reasonable efforts to jointly determine, following good faith negotiations (i)
the Company’s treatment, for tax reporting purposes, of the Series A Preferred
Shares under the so-called “preferred stock OID rules” of Section 305 of the
Internal Revenue Code of 1986, as amended, and applicable U.S. Treasury
Regulations promulgated thereunder (including determining the applicability or
non-applicability of such preferred stock OID rules to the Series A Preferred
Shares and, if such rules are determined to apply, the appropriate period for
accruing the amount covered by such rules into income); and (ii) the proper
allocation, for tax purposes, of the aggregate purchase price for the Purchased
Securities between the Series A Preferred Shares and the Warrant. To the extent
any such determination is jointly made, such determination shall be binding on
the parties, except as required by applicable law.
Section 5.3Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer of a duly authorized
representative of each party.
Section 5.4Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in such party’s sole discretion in whole or in part, but only to
the extent permitted by applicable law. No waiver will be effective unless it is
in a writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.
Section 5.5Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
Section 5.6Governing Law; Submission to Jurisdiction, Etc.This Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the non-exclusive personal
jurisdiction of the State or Federal courts in the Borough of Manhattan, The
City of New York, (b) that non-exclusive jurisdiction and venue shall lie in the
State or Federal courts in the State of New York, and (c) that notice may be
served upon such party at the address and in the manner set forth for such party
in Section 5.7. To the extent permitted by applicable law, each of the parties
hereto hereby unconditionally waives trial by jury in any legal action or
proceeding relating to the Transaction Documents or the transactions
contemplated hereby or thereby.



--------------------------------------------------------------------------------



19
Section 5.7Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally upon
confirmation of receipt, or (b) on the second business day following the date of
dispatch if delivered by a nationally recognized next day courier service, in
each case with a copy sent concurrently by e-mail. All notices hereunder shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice.
If to the Investor:
Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, Nebraska 68131
Attention: Ted Weschler
E-mail: RTWeschler@BRKA.com


with a copy to (which alone shall not constitute notice):
Munger, Tolles & Olson LLP
350 South Grand Ave.
Los Angeles, California 90071
Attention: Judith T. Kitano
E-mail: judith.kitano@mto.com
If to the Company:
The E.W. Scripps Company
312 Walnut Street, 28th Floor
        Cincinnati, Ohio 45202
Attention:
            William Appleton, Executive Vice President and General Counsel
Robin Davis, Vice President/Strategy and Corporate Development
E-mail:    
appleton@scripps.com
robin.davis@scripps.com


with a copy to (which copy alone shall not constitute notice):


Baker & Hostetler LLP
45 Rockefeller Plaza
New York, NY 10111
Attention: Steven H. Goldberg and Ryan D. Gorsche
E-mail:     sgoldberg@bakerlaw.com
    rgorsche@bakerlaw.com





--------------------------------------------------------------------------------



20
Section 5.8Entire Agreement, Etc. This Agreement (including the Annexes hereto)
and the other Transaction Documents constitute the entire agreement, and
supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof and thereof.
Section 5.9Definitions of “subsidiary” and “Affiliate”.
(a)When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means those entities of which such person owns or controls
more than 50% of the outstanding equity securities either directly or through an
unbroken chain of entities as to each of which more than 50% of the outstanding
equity securities is owned directly or indirectly by its parent.
(b)The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” when used with respect
to any person, means the possession, directly or indirectly, of the power to
cause the direction of management and/or policies of such person, whether
through the ownership of voting securities by contract or otherwise.
Section 5.10Assignment. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of the other parties, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except (a) an assignment, in the case of a merger or
consolidation where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
merger or consolidation or the purchaser in such sale or (b) an assignment by
Investor, upon one business day’s notice to the Company, of any or all of its
rights hereunder (including under any other Transaction Document) to one or more
Permitted Transferees prior to the Closing subject to the requirements and
conditions set forth in Section 4.1(c) for a transfer of Purchased Securities
and applicable requirements and conditions in the other Transaction Documents.
The actions of Investor and/or any Permitted Transferee shall be aggregated for
purposes of all thresholds and limitations herein and in the Registration Rights
Agreement to the extent (i) Investor transfers any or all of its rights
hereunder to any Permitted Transferee prior to the Closing and/or (ii) Investor
or any Permitted Transferee transfers any Purchased Securities to any Permitted
Transferee following the Closing.
Section 5.11Severability. If any provision of this Agreement or a Transaction
Document, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated



--------------------------------------------------------------------------------



21
hereby is not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
Section 5.12No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor (and any subsidiary of the Investor or Permitted
Transferee to which an assignment is made in accordance with this Agreement),
any benefits, rights, or remedies.
Section 5.13Specific Enforcement. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement or the other
Transaction Documents, the non-breaching party would be irreparably harmed and
could not be made whole by monetary damages. It is accordingly agreed that the
parties hereto will waive the defense in any action for specific performance
that a remedy at law would be adequate and that the parties hereto, in addition
to any other remedy to which they may be entitled at law or in equity, shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement or the other Transaction Documents to enforce specifically the
terms and provisions hereof without the necessity of proving actual damage or
securing or posting any bond or providing prior notice.
* * *






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

THE E.W. SCRIPPS COMPANY
By: /s/ William Appleton
Name:William AppletonTitle:Executive Vice President and General Counsel





BERKSHIRE HATHAWAY INC.
By: /s/ R. Ted Weschler
Name:R. Ted WeschlerTitle:Authorized Signatory










